United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1940
Issued: December 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2017 appellant filed a timely appeal from an August 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than two
percent permanent impairment of the right lower extremity, for which he has previously received
a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 25, 2016 appellant, a then 45-year-old customs and border patrol officer, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right knee injury when he stepped
over a tree branch and into a hole causing him to fall on his right knee on the other side of the hole.
OWCP accepted his claim for sprain of unspecified site of right knee and other tear of the lateral
meniscus of the right knee. On November 2, 2016 appellant underwent a right knee arthroscopy
with partial lateral meniscectomy and chondroplasty using abrasion and micro fracture technique
and lateral compartment and patellofemoral articulation.2
In a November 22, 2016 report, Dr. Charles W. Breckenridge, a Board-certified orthopedic
surgeon, found full extension, full flexion, mild swelling, negative McMurray testing, and minimal
quadriceps atrophy. He determined that appellant was status right knee arthroscopy with partial
lateral meniscectomy status post chondroplasty utilizing micro fracture technique, lateral
compartment and patellofemoral articulation for traumatic chondral injuries. Dr. Breckenridge
indicated that he could return to work on November 28, 2016 in a modified capacity. He noted
that appellant should be able to progress with his activity in six weeks.
In a January 3, 2017 report, Dr. Breckenridge examined appellant and found that he was
able to fully extend the knee and had flexion to 130 degrees. He noted that McMurray testing was
negative, he had mild discomfort over the anterior aspect of the knee, and quadriceps atrophy was
noted with no evidence of hip pathology. Dr. Breckenridge advised that appellant was status post
right knee arthroscopy with partial lateral meniscectomy, status post chondroplasty utilizing micro
fracture technique, and lateral compartment and patellofemoral articulation for traumatic chondral
injuries. He explained that he reached substantial improvement to allow him to return to regular
work activity. Dr. Breckenridge indicated that appellant would require further strengthening, but
he advised that appellant had reached maximum medical improvement. He referred to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).3 Dr. Breckenridge referenced Table 16-34 and explained that under partial
meniscectomy, medial or lateral, a default value of C was listed as a reference. He explained that
with respect to quadriceps atrophy and weakness, as per the adjustment grid, the functional history
would be considered a grade 2 modifier. Dr. Breckenridge also found that physical examination
secondary to quadriceps atrophy would also be a grade 2 modifier. He explained that clinical
studies would be utilized for the diagnosis and the default value of C would move to E.
Dr. Breckenridge opined that appellant had three percent right knee permanent impairment and
was released to regular work.
On April 11, 2017 appellant filed a schedule award claim (Form CA-7).

2

Appellant had a previous left knee arthroscopy.

3

A.M.A., Guides (6th ed. 2009).

4

Id. at 509.

2

In order to determine the nature and extent of appellant’s right lower extremity impairment
stemming from his accepted conditions, OWCP referred Dr. Breckenridge’s report to a district
medical adviser (DMA).
In a May 24, 2017 report, Dr. Jovito Estaris, a Board-certified occupational medicine
physician serving as an OWCP DMA, found that appellant had two percent permanent impairment
of the right lower extremity under the sixth edition of the A.M.A., Guides. Relying on Table 16-3
at page 509 of the A.M.A., Guides,5 which rates impairments based on sensory and motor deficits,
he found a diagnosis of a lateral meniscus tear of the right knee and for a meniscal injury and a
partial lateral meniscectomy, appellant was a class 1 with a default value of 2. Dr. Estaris referred
to Table 16-6 at 516 of the A.M.A., Guides for functional history. He determined that appellant
had a grade modifier of 1 for pain on kneeling and no antalgic gait. Dr. Estaris referred to Table
16-7 at page 517 of the A.M.A., Guides for physical examination adjustment. He found that
appellant had a grade modifier of 1 for muscle atrophy and full range of motion. Dr. Estaris noted
that clinical studies adjustment was not utilized. He advised that the magnetic resonance imaging
(MRI) scan showed a lateral meniscus tear, which when used in diagnosis and proper classification
of diagnosis-based impairment (DBI) grid, resulted in (GMFH - CDX) + (GMPE - CDX) = (11)+(1-1) = 0. Dr. Estaris advised the net adjustment resulted in 0 = class 1 = 2 percent. He
concluded that appellant had no more than two percent right lower extremity permanent
impairment.
Dr. Estaris further explained that the difference in the ratings was due to the use of grade
modifiers. He noted that Dr. Breckenridge used a grade modifier of 2 for functional history and
mentioned muscle atrophy and weakness as criteria. However, Dr. Estaris explained that those
findings were criteria for physical examination and not functional history, with no antalgic gait, so
at best, it was a grade modifier of 1. He noted that the grade modifier of 2 required an antalgic
limp and asymmetric shortened stance, with routine use of single gait aid (cane or crutch), which
was “obviously not seen in this case.” Dr. Estaris also explained that Dr. Breckenridge used a
grade modifier of 2 for physical examination, but that there was a mention of atrophy with no
accompanying measurement. He added that in the absence of measurement, the best fit was a
grade modifier of 1. Dr. Estaris explained that there was full range of motion and this was a grade
modifier of 0. Regarding clinical studies, he referred to page 500 the A.M.A., Guides, the first
column and second paragraph and explained that in some cases, the class would be defined by
physical examination findings or clinical studies results. However, when that was the case, those
same findings were not used as grade modifiers to adjust the rating.
By decision dated August 18, 2017, OWCP granted appellant a schedule award for two
percent permanent impairment of the right lower extremity for the period January 3 to February 12,
2017, for a total of 5.76 weeks of compensation.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
5

Id.

3

vested the authority to implement the FECA program with the Director of OWCP.6 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.7 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.8
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).9 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.10
In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, reference is made to Table 16-3 (Knee Regional Grid)
beginning on page 509.11 After the class of diagnosis (CDX) is determined from the Knee
Regional Grid (including identification of a default grade value), the net adjustment formula is
applied using the grade modifier for functional history (GMFH), grade modifier for physical
examination (GMPE), and grade modifier for clinical studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12 Under Chapter 2.3, evaluators
are directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.13

6

See 20 C.F.R. §§ 1.1-1.4.

7

For a complete loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

8

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (March 2017).
10

Isidoro Rivera, 12 ECAB 348 (1961).

11

See supra note 3 at 509-11.

12

Id. at 515-22.

13

Id. at 23-28.

4

In some instances, OWCP’s medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by the medical adviser may constitute the weight of the medical
evidence. As long as the medical adviser explains his or her opinion, shows values and
computation of impairment based on the A.M.A., Guides, and considers each of the reported
findings of impairment, his or her opinion may constitute the weight. If the attending physician
misapplied the A.M.A., Guides, no conflict would exist because the attending physician’s report
would have diminished probative value and the opinion of the medical adviser would constitute
the weight of medical opinion.14
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity, for which he received a schedule
award.
In a November 22, 2016 report, Dr. Breckenridge, a Board-certified orthopedic surgeon,
performed a physical examination and provided his opinion as to appellant’s right lower extremity
permanent impairment. Referencing Table 16-3 for the diagnosis of a partial meniscectomy,
medial or lateral, he opined that appellant had three percent permanent impairment of the right
knee.
In a May 24, 2017 report, Dr. Estaris serving as a DMA properly evaluated the physical
examination findings contained in Dr. Breckenridge’s January 3, 2017 report to find that appellant
had two percent permanent impairment of her right lower extremity. He also relied upon Table
16-3.15 Dr. Estaris explained that his difference in the ratings was due to the grade modifiers
assigned. He noted that Dr. Breckenridge had used a grade modifier of 2 for functional history
and mentioned muscle atrophy and weakness as criteria. However, Dr. Estaris explained that those
findings were criteria for physical examination and not functional history. He advised that there
was no antalgic gait, and therefore, appellant was only entitled to a grade modifier of 1. Dr. Estaris
also noted that the grade modifier of 2 required an antalgic limp and asymmetric shortened stance,
with routine use of single gait aid (cane or crutch), which was “obviously not seen in this case.”
He also explained that Dr. Breckenridge used a grade modifier of 2 for physical examination
despite no indication that appellant had atrophy. Dr. Estaris added that since no measurement had
been provided, the best fit was a grade modifier of 1. He explained that appellant had full range
of motion and thus a grade modifier of 0. Regarding clinical studies Dr. Estaris referred to page
500 the A.M.A., Guides and explained that in some cases, the class would be defined by physical
examination findings or clinical studies results. However, when that was the case, those same
findings, could not be used as grade modifiers to adjust the rating.

14

Supra note 8 at Chapter 2.810.8j (September 2010); M.P., Docket No. 14-1602 (issued January 13, 2015).

15

Supra note 3.

5

Dr. Estaris opined that appellant had two percent permanent impairment of his right lower
extremity. The Board finds that the May 24, 2017 impairment rating from Dr. Estaris represents
the weight of the medical evidence in this case as he properly applied the appropriate provisions
of the A.M.A., Guides to the clinical findings of record.16 Dr. Estaris correctly noted the errors of
Dr. Breckenridge’s use of the grade modifiers in his application of the A.M.A., Guides. As the
record contains no other probative, rationalized medical opinion which indicates that appellant has
greater permanent impairment of his right lower extremity based upon the A.M.A., Guides,
appellant has not met his burden of proof to establish greater than two percent right knee permanent
impairment, for which he previously received a schedule award.
On appeal appellant argues that another employee with the same modifiers and same rating
received a three percent schedule award. The Board notes that the medical opinion of the DMA
has fully explained the basis for his right lower extremity permanent impairment rating. As noted,
appellant has not submitted medical evidence showing that he has more than two percent
permanent impairment of his right lower extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than two
percent permanent impairment of the right lower extremity, for which he previously received a
schedule award.

16

K.P., Docket No. 18-0777 (issued November 13, 2018); W.M., Docket No. 11-1156 (issued January 27, 2012).

6

ORDER
IT IS HEREBY ORDERED THAT the August 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

